Citation Nr: 1410722	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-15 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1977, from December 1987 to April 1988, and from July 1989 to December 2004, with additional service as a member of the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.  

The Veteran had also initiated an appeal of denial of service connection for cervical radiculopathy.  A June 2012 rating decision granted service connection for cervical spondylosis.  Consequently, that matter is not before the Board.  


FINDING OF FACT

It is reasonably shown that the Veteran's OSA was incurred in service.  


CONCLUSION OF LAW

Service connection for OSA is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran's service treatment records (STRs) show that on January 1991, June 1991, February 1998, July 2003, and October 2004 service examinations, the Veteran indicated No to "frequent trouble sleeping."

In the Veteran's September 2006 claim, he stated that his OSA began in January 1992.

September 2006 through May 2007 VA treatment records show that the Veteran reported that family members had noted that he snored and had apneic episodes; he reported that he had trouble falling asleep and woke frequently.  

On June 2007 VA sleep study, the Veteran reported 16 years of nightly sleep problems, including symptoms of difficulty falling asleep, snoring, waking at night, feeling tired during the day, and falling asleep in casual conversation.  The study found sleep disordered breathing with mild severity (8 events per hour) in terms of number of events, but desaturation below 80% at times.  

On July 2007 VA sleep study, with full in-lab CPAP titration, the Veteran reported 10 to 15 years of sleep problems 4 to 5 nights per week.  He also reported symptoms including difficulty falling asleep, waking at night, feeling tired during the day, snoring, and feeling that he could not get enough air.  The evaluating physician noted that the study suggested mechanical or neuromuscular contribution to hypoxemia, and that there is insomnia with sleep efficiency of 60% due to increased sleep onset latency and increased wake after sleep onset.  A CPAP machine was prescribed.  

At the October 2013 hearing, the Veteran testified that he first experienced sleep problems in 1991, about 6 months after returning from the Persian Gulf.  He described the symptoms as erratic sleep, waking up in the middle of the night, coughing and gagging, difficulty breathing, and snoring.  He testified that he did not report the sleep condition because he was afraid that he would be referred to a medical board for separation, and that he finally sought treatment after service when it became apparent that his sleep disorder was not going to improve.  

An October 2013 buddy statement from D.S. states that during their deployment to Turkey the Veteran was exposed to daily dust storms, burning oil well fires, burning armament and equipment, and burning human waste for disposal.  D.S. stated that he heard the Veteran snoring, with "intermit[ent] periods of coughing and gasping."  He also stated that on numerous occasions from 1992 through 2001, he observed that the Veteran's "breathing became loud and more rapid than his normal breathing patterns," and that he had increasing episodes of "coughing while sleeping" which would awaken the Veteran during the night.  

An October 2013 buddy statement from L.B. states that on several occasions from 1997 through 2004, he heard the Veteran "snoring and coughing" while sleeping, and that "he would at times seem to stop breathing for short periods of time."  

An October 2013 letter from the Veteran's wife states that beginning 5 or 6 months after he returned from deployment in the Persian Gulf in 1991, she noticed a change in the Veteran's sleeping behavior; he would "struggle to catch his breath while he was sleeping," "snore," "cough through the night," and "gag in the middle of the night."  

An October 2013 private treatment record from Sleep Disorders Centers shows that the Veteran was evaluated for a sleep disorder by a physician.  The evaluation included an in-person interview of the Veteran, a review of the June and July 2007 VA sleep-study reports, and a review of lay statements from D.S., L.B., and the Veteran's wife.  The Veteran reported symptoms of coughing throughout the night, waking unrefreshed, poor sleep quality, and sinus symptoms that included nasal congestion, postnasal drip, coughing, and sinus headaches.  The diagnosis was OSA, insomnia due to medical (sinus) condition, and insomnia due to mental disorder (PTSD).  The physician opined that it is "at least as likely as not that the patient's sleep disorders (including Obstructive Sleep Apnea, Insomnia due to Mental Disorder, and Insomnia due to Medical Condition) are all the results of military service."  The physician explained that the Veteran was witnessed by a fellow soldier to have signs and symptoms of untreated OSA during his service; that PTSD caused insomnia in the Veteran, and sleep medicine research literature has shown that PTSD is associated with OSA, which applies to the Veteran; and, that chronic sinus congestion is also a direct consequence of the Veteran's military service due to inhalation of respiratory tract irritants (as documented by his fellow soldier), which narrows the nasal airway causing snoring and OSA.  

It is not in dispute that the Veteran has OSA; such disability is diagnosed, and has been confirmed by a sleep study.  What the Veteran must show to substantiate his claim of service connection for OSA is that such disability is related to (was incurred in or aggravated by) his service.  

Although the Veteran's STRs are silent for complaints, findings, treatment, or diagnosis related to OSA, he has provided sworn testimony that he began having symptoms of OSA, including erratic sleeping behavior, waking in the middle of the night, coughing and gagging, difficulty breathing, and snoring, in service, persisting thereafter.  He stated that he did not report such symptoms in service because he was concerned that he would be medically discharged.  Based on this statement and lay statements that corroborate his account, the Board finds credible his assertion that such symptoms began in service and have persisted since.  Further, the Board finds no reason to doubt the veracity of the lay statements from the Veteran's wife or his fellow soldiers, and finds them credible.  Therefore, it is reasonably shown that the Veteran had the onset of such symptoms in service.  

Furthermore, competent medical evidence supports the Veteran's claim.  In  October 2013 a private physician (associated with Sleep Disorders Centers)  opined that it is at least as likely as not that the Veteran's OSA is related to his service.  The physician based his opinion on the record, including the lay statements submitted (which the Board has found credible) and other supporting factual data.  The Board finds the October 2013 private physician's opinion to be probative evidence in this matter.  

This evidence noted reasonably shows that the Veteran's OSA had its onset in service and has persisted since.  The requirements for establishing service connection are met; service connection for OSA is warranted.  


ORDER

The appeal seeking service connection for OSA is granted.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


